 



Exhibit 10.57
SECOND AMENDMENT
AND
EXTENSION TO LEASE AGREEMENT
     This is the Second Amendment and Extension to Lease Agreement dated May 29,
1997 by and between C.E. HOLMAN LIMITED PARTNERSHIP, having a mailing address of
40 Grove Street, Wellesley, Massachusetts 02181 (hereinafter referred to as the
“Landlord”), and DOVER SADDLERY RETAIL, INC., having a mailing address of 525
Great Road, PO Box 1100, Littleton, MA 01460 (hereinafter referred to as the
“Tenant”).
     WHEREAS, on May 29, 1997, Landlord entered into a lease (the “Lease”) with
Tenant for premises located in a shopping area known as the Holman Block on
Washington and Church Streets in the Town of Wellesley, County of Norfolk,
Massachusetts, being more specifically designated as the two contiguous stores
numbered 591 and 595 Washington Street comprising approximately 3,276 square
feet on the first floor and basement (hereinafter the “Premises”); and
     WHEREAS, the Lease states that the term of the Lease shall be for a period
of nine (9) years and ten (10) months, ending on the thirtieth (30th) day of
June, 2007; and
     WHEREAS, the Lease states that the Tenant shall have the opportunity to
extend the term of the Lease for one (1) successive period of five (5) years,
but wishes to extend for ten (10) years and the Landlord agrees to a 10 year
extension as set forth below; and
     WHEREAS, the Tenant desires to extend the term of the Lease for an
additional ten (10) year period, commencing on July 1, 2007 and terminating on
June 30, 2017; and
     WHEREAS, Landlord acknowledges that Tenant has provided timely notice of
its intention to extend the term of the Lease for an additional ten (10) year
period, commencing on July 1, 2007 and terminating on June 30, 2017.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties agree as follows:

  1.   Pursuant to the terms of the Lease, Tenant is leasing the Premises from
the Landlord for an agreed upon extended term, commencing on July 1, 2007 and
terminating on June 30, 2017, with the Minimum Rent for the extended term fixed
as hereinafter set forth. Effective July 1, 2007, the Minimum Rent shall no
longer be subject to increases tied to the Consumer Price Index, hence the
second paragraph within Section IV of the Lease is deleted in its entirety.

  a.   July 1, 2007 through June 30, 2008 an annual Minimum Rent of $111,384.00
payable in equal monthly installments of $9,282.00;     b.   July 1, 2008
through June 30, 2009 an annual Minimum Rent of $117,936.00 payable in equal
monthly installments of $9,828.00;     c.   July 1, 2009 through June 30, 2010
an annual Minimum Rent of $124,488.00 payable in equal monthly installments of
$10,374.00;     d.   July 1, 2010 through June 30, 2011 an annual Minimum Rent
of $131,040.00 payable in equal monthly installments of $10,920.00;     e.  
July 1, 2011 through June 30, 2012 an annual Minimum Rent of $137,592.00 payable
in equal monthly installments of $11,466.00;     f.   July 1, 2012 through
June 30, 2013 an annual Minimum Rent of $137,592.00 payable in equal monthly
installments of $11,466;     g.   July 1, 2013 through June 30, 2014 an annual
Minimum Rent of $144,144.00 payable in equal monthly installments of $12,012.00;
    h.   July 1, 2014 through June 30, 2015 an annual Minimum Rent of
$150,696.00 payable in equal monthly installments of $12,558.00;     i.  
July 1, 2015 through June 30, 2016 an annual Minimum Rent of $157,248.00 payable
in equal monthly installments of $13,104.00; and     j.   July 1, 2016 through
June 30, 2017 an annual Minimum Rent of $163,800.00 payable in equal monthly
installments of $13,650.00

  2.   Section XXIX of the Lease is deleted in its entirety and replaced as
follows:

2



--------------------------------------------------------------------------------



 



“XXIX. EXTENSION
The Lease having been extended through June 30, 2017, the Tenant shall have the
right, to be exercised as hereinafter provided, to extend the term of this Lease
for one (1) additional period of five (5) years upon the following terms and
conditions:

  1.   At the time of the exercise of such right, the Tenant shall not be in
default in the performance of any of the terms, covenants, or conditions herein
contained with respect to a matter as to which notice of default has been given
hereunder and which has not been remedied within the time limited in this Lease
and the Tenant, during the prior 5 years, must not have been in default in
performance of any of the terms, covenants or conditions herein contained with
respect to a matter as to which notice of default has been given hereunder on
more than three (3) occasions regardless of whether said defaults were cured
within the time allowed under this lease.     2.   Said extension shall be upon
the same terms, covenants, and conditions as in this Lease provided, except
that,

  a.   There will be no further right to extend the term of this Lease beyond
June 30, 2022;     b.   During the extension period beginning July 1, 2017
through June 30, 2022, the annual MINIMUM RENTAL rate payable by Tenant to
Landlord shall be the fair market rental value of the premises. Said fair market
rental value shall be determined as follows: Fair Market Rental shall be defined
as the average per square foot rental for street level retail stores which have
signed new leases within six (6) months on either side of December 31, 2016, in
the Wellesley Shopping District. The Wellesley Shopping District shall be
defined as the retail shopping area within Wellesley (not Wellesley Hills) on
Washington Street and Church Street. Landlord shall on or before the expiration
of thirty (30) days from the date of Landlord’s receipt written notice as
provided below, inform Tenant of the annual MINIMUM RENTAL applicable to this
extension period.

3



--------------------------------------------------------------------------------



 



  c.   If Tenant does not agree in either instance with the MINIMUM RENTAL
within thirty (30) days of receipt of the notice of MINIMUM RENTAL from the
Landlord, the fair market rental shall be a matter of arbitration, with each
party bearing the cost of one arbitrator and splitting the cost of a third
arbitrator chosen by the two arbitrators selected by the Landlord and Tenant.
Arbitrators shall be persons professionally qualified to determine fair
commercial rental value in the Town of Wellesley, having been active
participants in the Wellesley real estate marker for a minimum of five
(5) years. Landlord and Tenant agree to be bound by either the agreed upon rent
or the arbitrated rent.     d.   The Tenant shall exercise its second right to
extend the term of the Lease for the extension period July 1, 2017 through June
30, 2022 by notifying the Landlord of the Tenant’s election to exercise such
right no later than October 1, 2016. Upon the giving of said notice, this Lease
shall be deemed to be extended for the specified period, subject to the
provisions of this article, without execution of any further instrument.”

  3.   Tenant shall pay all past due Minimum Rent and Tenant’s Portion of real
estate taxes and common expenses for the term ending June 30, 2007 forthwith.
Landlord and Tenant agreed that the amounts due for all categories are $3,513.00
    4.   Tenant shall pay all past due Minimum Rent and Tenant’s Portion of real
estate taxes and common expenses for the extended term commencing July 1, 2007
forthwith.     5.   Tenant shall forthwith pay Landlord, as a one time
additional Minimum Rent payment an amount equaling the amount Landlord paid
Landlord’s appraiser to resolve the Minimum Rent issue the sum of $2,250.00.

4



--------------------------------------------------------------------------------



 



  6.   In all other respects, the Lease Agreement dated May 19, 1997 is ratified
and confirmed.

     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
and Extension to Lease Agreement on this                      day of August,
2007.

            LANDLORD:

C.E. HOLMAN LIMITED PARTNERSHIP           By:  Steven H. Grindle, President of
The Holman
Corporation,             By:   /s/ Steven H. Grindle         Its General
Partner, duly authorized                TENANT:

DOVER SADDLERY RETAIL, INC.
      By:   /s/ Stephen L. Day         Its duly authorized President           

5